Citation Nr: 0945927	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1985.

In a rating decision dated in February 2005, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claim for service connection for a head injury.  He 
was notified of this determination and of his right to appeal 
by a letter dated the same month, but a timely appeal was not 
received.  Recently, he has sought to reopen this claim.  By 
rating action dated in September 2006, the RO concluded that 
new and material evidence had not been submitted, and the 
Veteran's claim for service connection for a head injury 
remained denied.  He filed a timely appeal to the Board of 
Veterans' Appeals (Board).  In November 2008, a Travel Board 
hearing before the undersigned Veterans Law Judge was held at 
the RO.  A transcript of that hearing is of record.  In 
February 2009, the Board remanded the issue of service 
connection for a head injury for additional development.  In 
an August 2009 supplemental statement of the case, the RO 
once again declined to reopen the claim.

The issue of entitlement to service connection for a head 
injury on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The February 2005 denial of service connection for a head 
injury was not appealed.  

2.  The evidence added to the record since the February 2005 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a head injury.


CONCLUSION OF LAW

1.  The RO's decision of February 2005, which denied service 
connection for a head injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the February 2005 rating 
decision is new and material, and the appellant's claim for 
service connection for a head injury is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the Veteran's claim for service connection 
for a head injury was previously denied in a February 2005 
rating action.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a head injury in February 2005 on the basis 
that there was no evidence of a head injury while in service 
and there was no medical evidence showing that he is 
currently suffering from any residuals of head trauma while 
on active duty.  He did not appeal that decision and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the February 2005 
determination consisted of the service treatment records.  
The service treatment records disclose that on October 31, 
1980, the Veteran was involved in a fight and later passed 
out after some drinking.  The Veteran did not give any 
history, he only went to sleep.  The smell of alcohol was 
present and he had a hematoma of the right forehead and a 
black right eye.  His blood alcohol level was reported to be 
2.3.  A skull X-ray was interpreted as negative.  There were 
no further complaints or treatment for the head injury.  
During the separation examination, the Veteran denied having 
frequent or severe headaches, and the head and neurologic 
system were evaluated as normal.

The evidence received since the February 2005 decision 
consists of VA treatment reports and testimony provided by 
the Veteran.  At an April 2006 visit to the mental health 
clinic, the Veteran reported that he experienced frequent 
headaches related to a head injury sustained while in the 
military.  At an October 2007 psychiatry visit, the Veteran 
complained of "headaches with Trazodone."  In January 2009, 
the Veteran was seen by VA and complained that he had 
headaches everyday. 

During a November 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he bumped his 
head on a concrete floor when he was assaulted at Fort 
Campbell.  He said that he suffered a concussion, a busted 
lip, and a swollen eye.  He stated that after the assault he 
constantly experienced headaches and he still has headaches 
from that incident.    

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that the evidence relates to 
a previously unestablished fact, that is, the possible 
existence of a current disability.  Further, the additional 
evidence furnishes a reasonable possibility of substantiating 
the Veteran's claim for service connection for a head injury.  
Thus, the Board finds that the evidence is sufficiently new 
and material to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a head injury is reopened, and to 
this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim on the merits.

In its February 2009 remand, the Board directed the RO to 
adjudicate whether the head injury in service was incurred in 
the line of duty if new and material evidence was submitted.  
As the Board has determined that such evidence has been 
submitted and has reopened the claim, a determination as to 
whether the injury in service resulting in a hematoma of the 
right forehead was in the line of duty and not the result of 
willful misconduct.  In this regard, the Board notes the 
Veteran had a blood alcohol level of 2.3.  Compensation shall 
not be paid where the disability in question is the result of 
a person's own willful misconduct, or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301 (2009).  Although the RO requested line of duty 
status with regards to the head injury, it was reported that 
"the document or information requested is not a matter of 
record."  However, the RO did not explicitly make a 
determination with regards to whether the head injury in 
service occurred in the line of duty.  As the claim must now 
be decided on the merits, the RO must determine whether the 
Veteran' injury was the result of willful misconduct and 
therefore not in the line of duty.  

If the RO determines that the injury in service was not the 
result of willful misconduct, then additional development is 
required in the form of a VA examination.  The Veteran was 
noted to have a hematoma of the right forehead in service and 
VA treatment records indicate that the Veteran currently 
complains of headaches.  In light of the above, the Board 
finds that it is necessary to afford the Veteran a VA 
examination to determine whether the Veteran suffered a head 
injury in service which has resulted in current residuals.  
See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
(2009) provides that individuals for whom examinations have 
been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate whether the injury in 
service resulting in a hematoma of the 
right forehead was the result of willful 
misconduct and therefore not in the line 
of duty.  Any development deemed necessary 
to adjudicate that question should be 
accomplished.  

2.  If a decision favorable to the Veteran 
is rendered in Item #1 above, then contact 
the Veteran and request that he furnish 
the names, addresses, and dates of 
treatment from all medical providers who 
have treated him for headaches or a head 
injury since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records, 
including records containing clinical 
findings, referred to by the Veteran which 
are not already contained in the claims 
file.

3.  If a decision favorable to the Veteran 
is rendered in Item #1 above, schedule the 
Veteran for a VA head examination by a 
physician to determine the nature of any 
current head injury or residual of head 
injury and to provide an opinion as to its 
possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  Following review of the claims 
file and examination of the Veteran, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that any current head injury or 
residual of head injury is related to the 
Veteran's military service, to include the 
head injury that occurred therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


